Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on 12/30/2020 has been entered and made of record.  Claims 1, 3, 9, 15, 19, 26, 43, 50, 55 and 61 have been amended. Claims 1-3, 9, 15, 19, 26, 28-30, 40, 42-45, 49-50 and 52-64 are currently pending.
Response to Arguments
Regarding to claim objections of claims 15, 19, 26 and 42, Examiner withdraws said objections due to proper amendments to the claims.
Regarding to claim 1 rejected under 35 USC 112b, Examiner withdraws said rejection due to proper amendment to claim 1.
Regarding to claims 1-3, 9, 15, 19, 26, 28-30, 40, 42-45, 49-50 and 52-64 rejected under 35 USC 101, Applicant argued on page 12-13 “At the very least, Applicant submits that Claim 1 is not directed to mathematical concepts because any possible mathematical concepts alleged to be recited in Claim 1 are integrated into a practical application. See MPEP 2106.04(d). Under current USPTO guidelines, a claim that recites an abstract idea is considered to not be directed to an abstract idea and, is therefore, patent eligible, if the abstract idea is integrated into a practical application. MPEP 2106.04(d).
Applicant submits that the claims are not directed to the alleged abstract idea stated by the Office, i.e., “mathematical concepts,” because any such alleged abstract idea is integrated into a practical application. Office Action, page 4. Specifically, Applicant asserts that at least by “receiving assay data comprising molecular-level assay data of [a] sample [containing crude oil or a petroleum fraction]” and “setting ... determining ... reconciling ... and adjusting ... until physical and/or chemical properties determined for the reconciled compound composition are consistent with corresponding received assay data” so as to “obtain]] a refined compound composition, the processor outputting the refined compound composition as a characterization of the chemical composition of the real-world sample containing crude oil or a petroleum fraction.  Applicant’s claimed invention is integrated into a practical application, namely automated expressing of chemical composition of a compound, or restated, computer-based characterization of real-world crude oil or petroleum samples. Claim 1 (emphasis added). Applicant submits that characterizing crude oil and petroleum fractions, as recited in Claim 1, is an essential part of crude oil and petroleum processing. For instance, Applicant’s Specification describes that “[t]he nature of the molecular distribution can have a strong impact on a number of variables of interest in process calculations, such as reaction kinetics and pathways, and physical properties, such as cetane number, RON and viscosity.” Specification as filed, paragraph [0003], Thus, Applicant submits that any abstract idea alleged to be recited in Claim 1 is integrated into a practical application, namely “characterizing chemical composition of a real-world sample.” Claim 1. As such, Claim 1 is directed to patent eligible subject matter”.
Applicant’s argument has been fully considered and they are persuasive therefore, Examiner withdraws said rejection.  Based on the 2019 Revised Subject Matter Eligibility Guidance, Examiner determines that in step 2A prong 2 the limitation recited in claim 1 “obtaining a refined compound composition, the processor outputting the refined compound composition as a characterization of the chemical composition of the real-world sample containing crude oil or a petroleum fraction” integrates a judicial exception into a practical application that uses the judicial exception in a manner such that imposed a meaningful limit on 
Regarding to claims 1, 2-3, 9, 26, 28-30, 40, 42-44 and 49 rejected under 35 USC 102 and 103, Applicant argued on 15-16, “The Office submits that Chen anticipates each and every element of Applicant’s Claim 1. Applicant respectfully disagrees. At the very least, Applicant submits that Claim 1 is novel and non-obvious in view of Chen because Chen does not anticipate the Claim 1 element “receiving assay data comprising molecular-level assay data” and, in turn, performing the claimed “setting ... [and] determining" based on the “molecular-level assay data" Claim 1 (emphasis added). The Office points to Chen paragraph [0115] and FIG. 24 as teaching the foregoing Claim 1 elements. Office Action, page 8. Applicant respectfully submits that the cited portions of Chen, and Chen as a whole, do not anticipate the aforementioned Claim 1 elements. In particular, the cited functionality of Chen describes “receipt... of data indicative of crude oil sample or subject petroleum fraction” including “certain characterization data (of the type common in the industry) ... for example boiling point, density and viscosity.” Chen, paragraph [0115], Applicant submits that, at best, the cited functionality of Chen pertains to receiving traditional data rather than “molecular-level assay data” as required by Applicant’s Claim 1.
This distinction is also explicitly described in Applicant’s Specification as originally filed. The cited reference Chen ultimately issued as U.S. Patent No. 9,934,367. Applicant’s Specification as originally filed describes that “[p]rior methods of characterizing the chemical composition of crude oil, such as those described in U.S. Patent No. 9,934,367 [Chen] ... use traditional assay data.” Specification as filed, paragraph [0087] (emphasis added). In contrast, Applicant’s claimed invention improves upon these existing methods by utilizing “molecular-level assay data.” Claim 1 (emphasis added)”.
Applicant’s argument has been fully considered and they are persuasive therefore, Examiner withdraws said rejections.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/29/2020, 01/20/2021 and 01/27/2021 were filed after the mailing date of the Non-Final Rejection on 10/06/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 1 - line 24 – c) the second compound composition(s)
Claim 56 – line 2 – comprises the traditional assay data
Claim 57
Line 6 – wherein, when the assay data of differing priority exists
Line 7 – the assay data with highest priority
Claim 58 and 59 - line 2 comprises the molecular-level assay data
Claim 62 – line 2 – comprises the traditional assay data
REASONS FOR ALLOWANCE
Claims 1-3, 9, 15, 19, 26, 28-30, 40, 42-45, 49-50 and 52-64 allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
Regarding independent claim 1, the prior art of record does not teach or suggest the claimed invention having “adjusting, when the molecular-level assay data includes qualitative molecular level assay data, the first class weight(s) and adjusting, when the received assay data includes the traditional assay data, the second class weight(s) and the second segment distribution parameters, until physical and/or chemical properties determined for the reconciled compound composition are consistent with corresponding received assay data, thereby obtaining a refined compound composition, the processor outputting the refined compound composition as a characterization of the chemical composition of the real-world sample containing crude oil or a petroleum fraction”.
Regarding claims 2-3, 9, 15, 19, 26, 28-30, 40, 42-45, 49-50 and 52-64, the claims have been found allowable due to their dependencies to claim 1 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DACTHANG P NGO whose telephone number is (571)272-9614.  The examiner can normally be reached on M-TH 930-630PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862